THE THIRTEENTH COURT OF APPEALS

                                    13-13-00392-CV


             IN THE INTEREST OF M.R.G.L., ET AL., MINOR CHILDREN


                                  On Appeal from the
                  County Court at Law No. 5 of Nueces County, Texas
                         Trial Cause No. 2011-FAM-61598-5


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED.       No costs are assessed as appellants are

exempt from payment due to their inability to pay costs.

      We further order this decision certified below for observance.

January 9, 2014